Citation Nr: 0122552	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied entitlement to service 
connection for digestive system disability, to include on the 
basis of exposure to ionizing radiation.

Other matters

A May 2001 RO rating decision denied entitlement to service 
connection for a back disability, bilateral eye disabilities, 
and boils.  The veteran was notified of this rating decision 
and of his appellate rights on May 15, 2001.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
that decision.  Accordingly, the Board is without 
jurisdiction over those matters, and they will be discussed 
no further herein.


REMAND

The veteran is seeking entitlement to service connection for 
a gastrointestinal disability, with symptoms including 
nausea, vomiting of blood, stomach pains and bloody diarrhea.  
He contends that he developed this disability as the result 
of exposure to ionizing radiation while participating in 
Operation DOMINICK I.  He appears to further contend that his 
gastrointestinal symptomatology existed during service.

Factual background

The veteran's participation in Operation DOMINICK I is 
indicated by the record.  A May 1986 letter from the U.S. 
Department of the Navy indicates that the veteran is listed 
in radiation dose records compiled by the Department of 
Defense as having received 0.065 rem of radiation.

Service medical records are negative for reference to 
digestive system complaints, and there is no post service 
medical evidence of digestive system disability on file until 
October 1987.  A private hospital report for October 1987 
indicates that the veteran was admitted for the treatment of 
a gastrointestinal bleed; the hospital report noted two prior 
admissions of the veteran in 1979 and 1981 for complaints 
including melena and hematemesis.  

VA treatment records from 1996 document treatment for 
complaints including nausea, diarrhea, vomiting, cramps and 
weight loss; pertinent diagnoses included peptic ulcer 
disease, hiatal hernia, irritable bowel syndrome and chronic 
diarrhea.  
 
In support of his claim, the veteran has submitted numerous 
statements from acquaintances who have known the veteran at 
various times in his life, before during, and after service.  
Collectively, the statements indicate that the veteran 
evidenced no digestive system problems prior to service, that 
he exhibited such problems while in service, and that he has 
continued to experience digestive system problems since 
service.

Relevant law and regulations

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2000).


Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2000).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2000).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: leukemia 
(all forms except lymphocytic leukemia), thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2000).

Reasons for remand

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the VCAA is applicable to this case.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) [to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000.  Among other things, the regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but: (a) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury or disease in service; and
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45631 (August 29, 2001).

The veteran's gastrointestinal system disability has not been 
diagnosed as any type of cancer which is subject to 
presumptive service connection under 38 U.S.C.A. § 1112, and 
he does not contend otherwise.  Further, the veteran's 
digestive system disability is not listed as a radiogenic 
disease under 38 C.F.R. § 3.311.  However, as indicated 
previously, service connection may also be granted under 
38 C.F.R. § 3.303(d) and Combee when it is established that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.

In addition, several of the statements by acquaintances 
submitted by the veteran suggest that his digestive system 
disability began in service.  It is now well-settled that as 
laypersons are is not qualified to render medical opinions 
regarding matters calling for specialized medical knowledge, 
such as the diagnosis and etiology of disease processes.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If, however, 
competent medical evidence indicates that the veteran now has 
a gastrointestinal disability which began during service, 
this would obviously be significant evidence in the veteran's 
favor.  

The veteran has not been afforded a VA examination to address 
the etiology of his claimed gastrointestinal disability.  The 
VCAA and its implementing regulations call for such an 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating his claim.  See 
38 U.S.C. § 5103A.  

In addition, the veteran has indicated that he was treated 
for his digestive system disability in the early 1980s at the 
VA Medical Center (VAMC) in Biloxi, Mississippi.  On the 
Board's review of the record, it appears that the only VA 
medical records on file are from the VAMC in St. Louis, 
Missouri from 1996, and that the RO has not attempted to 
obtain any records from the Biloxi VAMC.  Under the 
circumstances, records from the VAMC in Biloxi, Mississippi 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) [records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board].  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
claim for service connection for a 
gastrointestinal disability.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with his claims folder all 
records identified by the veteran 
which are not currently on file.  In 
any event, VA treatment records for 
the veteran from the Biloxi, 
Mississippi VAMC for 1980 to the 
present should be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  After completing the above 
actions, the RO should arrange for a 
VA examination of the veteran to 
determine the etiology and nature of 
any current digestive system 
disability.  The physician should be 
requested to review the veteran's 
claims folder, examine the veteran 
and provide an opinion as to whether 
it is at least as likely as not that 
any currently present 
gastrointestinal disorder is related 
to the veteran's service, including 
any exposure to ionizing radiation 
experienced in connection with his 
participation in Operation DOMINICK 
I.  The examination report must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 and VA's 
implementing regulations.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection 
for a gastrointestinal disability, 
to include on the basis of exposure 
to ionizing radiation.

If the benefit sought on appeal is not granted, the RO should 
issue a Supplemental Statement of the Case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


